       Case 2:01-cv-06049-MSG Document 273 Filed 08/12/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON                            :
                                          :             CIVIL ACTION
                                          :
                  Petitioner,             :             No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :

                                         ORDER
       AND NOW, this 12th day of August, 2021, upon consideration of Petitioner Robert

Wharton’s “Partially Unopposed Motion for Opportunity to Reply” (ECF No. 272), it is hereby

ORDERED that the motion is GRANTED. By no later than November 1, 2021, Wharton

may file a Reply brief, not to exceed 10 double-spaced pages. No further briefing shall be

permitted.



                                         BY THE COURT:



                                         _/s/ Mitchell S. Goldberg _
                                         MITCHELL S. GOLDBERG, J.




                                             1
